FILED
                             NOT FOR PUBLICATION
                                                                            NOV 17 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


MARIO PERALTA REYES,                             No.   15-71189

              Petitioner,                        Agency No. A201-282-926

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 15, 2017**
                               San Francisco, California

Before: RAWLINSON and BYBEE, Circuit Judges, and SMITH,*** Chief District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable William E. Smith, Chief United States District Judge
for the District of Rhode Island, sitting by designation.
      Mario Peralta-Reyes, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA’s”) denial of withholding of removal

under 8 U.S.C. § 1231(b)(3) and protection under the United Nations Convention

Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review questions of law de novo, Retuta v. Holder, 591 F.3d 1181, 1184 (9th Cir.

2010), and denial of withholding of removal and protection under CAT for

substantial evidence, Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010). We

deny the petition.

      Peralta-Reyes argues he is eligible for withholding of removal based on

membership in the proposed particular social group “Americanized Mexicans” or

“pochos.” We have previously held that such a group does not meet the legal

requirements for a particular social group under 8 U.S.C. § 1231(b)(3). See

Ramirez-Munoz v. Lynch, 816 F.3d 1226, 1228–29 (9th Cir. 2016) (denying

withholding of removal because petitioners’ proposed group, “imputed wealthy

Americans,” was not cognizable as a particular social group); Delgado-Ortiz v.

Holder, 600 F.3d 1148, 1151–52 (9th Cir. 2010) (denying withholding of removal

because “[p]etitioners’ proposed social group, ‘returning Mexicans from the

United States,’ . . . is too broad to qualify as a cognizable social group”). The BIA

properly denied Peralta-Reyes’s withholding of removal claim.


                                          2
      With respect to the CAT claim, Peralta-Reyes admits he has returned to

Mexico multiple times without harm and that his family has remained in Mexico

without harm. He has not shown he is any more likely to be a victim of violence or

crime than the populace of Mexico as a whole. Substantial evidence supports the

BIA’s denial of Peralta-Reyes’s CAT claim. See Ramirez-Munoz, 816 F.3d at

1230 (“Where Petitioners have not shown they are any more likely to be victims of

violence and crimes than the populace as a whole in Mexico, they have failed to

carry their burden.”); Delgado-Ortiz, 600 F.3d at 1152 (“Petitioners’ generalized

evidence of violence and crime in Mexico is not particular to Petitioners and is

insufficient to meet th[e] standard [for relief under CAT].”).

      We have considered Peralta-Reyes’s other arguments and find them to be

without merit. The petition for review is DENIED.




                                          3